Citation Nr: 1600332	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-03 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for sinusitis, post status a broken nose.

2. Entitlement to service connection for a right foot condition.

3. Entitlement to service connection for a left foot condition.

4. Entitlement to service connection for a low back condition.

5. Entitlement to service connection for residuals of a right eye injury.

6. Entitlement to service connection for a right ankle condition.

7. Entitlement to service connection for a right Achilles tendon.

8. Entitlement to service connection for patellofemoral pain syndrome, bilateral knees.

9. Entitlement to service connection for residuals of a right small finger injury.

10. Entitlement to service connection for obstructive sleep apnea (OSA) (claimed as sleep related problems, facial problems and headaches), to include as secondary to service-connected sinusitis, status post broken nose.

11. Entitlement to service connection for psychophysiologic insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's service connection claims.  This matter also comes to the Board on appeal from a March 2010 rating decision which granted the Veteran's claim for service connection for residual sinusitis, status post broken nose and assigned an initial noncompensable (0 percent) rating effective May 13, 2008, the date of the receipt of the claim.  The Veteran appeals for a  higher rating for sinusitis.  

The October 2008 rating decision denied service connection for bunion on the right foot, bunion on the left foot, residuals of a right eye injury, a right ankle condition to include a claim for right Achilles tendon, patellofemoral pain syndrome bilateral knees, residuals of a right small finger injury, residuals of a broken nose and a lower back condition.  Subsequently, the Veteran submitted additional evidence consisting of medical treatment records and a September 2009 private medical opinion letter.   The submission of new and material evidence within the one-year appeal period following the notification of the denial of a claim serves to abate the finality of the October 2008 decision. See Buie v. Shinseki, 24 Vet. App. 242, 252  (2011) (holding that appellant submissions of new and material evidence within one year after the date of mailing of an RO decision prevents the determination from becoming final).

In order to better serve the Veteran's stated interests, the Board has separated the claims as entitlement to service connection for a right ankle condition and entitlement to service connection for a right Achilles tendon and broadened the claims for entitlement to service connection for a right foot condition and entitlement to service connection for a left foot condition.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The issues of entitlement to an initial compensable rating for sinusitis, entitlement to service connection for a right foot condition, entitlement to service connection for left foot condition, entitlement to service connection for a low back condition, entitlement to service connection for a right Achilles tendon, entitlement to service connection for patellofemoral pain syndrome, bilateral knees, entitlement to service connection for residuals of a right small finger injury, entitlement to service connection for OSA, to include as secondary to service-connected sinusitis, status post broken nose and entitlement to service connection for psychophysiologic insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. There is no indication from the evidence of record that the Veteran has a current right eye condition.

2. In addition, there is no indication from the evidence of record that the Veteran has a current right ankle condition.



CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a right eye injury have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for service connection for a right ankle condition have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a May 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA and private medical treatment records and lay statements have been obtained and associated with the claims file.   

The Board realizes the Veteran has not been provided a VA compensation examination in response to his claims for residuals of a right eye injury or for a right ankle condition, nor has medical nexus opinions been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

But as discussed in greater detail below, there is no competent and credible evidence suggesting  that the Veteran has been diagnosed with a right eye condition or right ankle condition, much less that they are related or attributable to his active military service. VA is not obligated to schedule an examination in this circumstance merely as a matter of course.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

As already mentioned above, the Veteran testified at a Board hearing in July 2015.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. General Statutes, Regulations and Precedent Cases Governing Claims of Entitlement to Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown: (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Here, the Veteran claims that he injured his right eye and right ankle during his active military service.  Concerning his claim for residuals of a right eye condition, he states that, in 1989, while still in Berlin, Germany, he was hit in the right eye by an opponent while playing racquet ball.  He reports that he went to the hospital because his vision was impaired.  He was given an eye wash and a medicated rinse to reduce the swelling and eye redness.  The Veteran clams that he has had to wear glasses to correct the vision in the right eye.  

Moreover, the Veteran claims that he damaged his right ankle and right Achilles tendon when running through the woods training for a triathlon.  As already mentioned above, the Board separated and made distinct the claims for a right ankle condition and a right Achilles tendon, which is discussed below in the remand.  In any event, the Veteran states that he sought medical attention and an x-ray of his right ankle was negative.

A review of the Veteran's STRs shows that at his June 1982 entrance examination, he failed the Pseudoisochromatic Plate (PIP) color vision test, but that the Veteran had no significant history of illness or injury.  In April 1987, he had an eye examination.  The clinician noted that the Veteran needed a prescription for near-sighted vision. On examination, the clinician observed that the Veteran's macular was intact and reflex bright.  There was no history of near point stress or asthenopia.  In addition, at the Veteran's April 1990 separation examination, he reported that he did not wear glasses or contact lenses.  He stated that he was in "good health" and on "no medication".  The distant and near vision in the right and left eyes were 20/15.  Moreover, at a January 2000 examination, the Veteran again reported that he did not wear glasses or contact lenses.
 
Post-service medical treatment records do not show any complaints, symptoms, treatments or diagnosis of a right eye condition.  Per the Veteran's own testimony at the July 2015 hearing, he stated that he had been treated for "dryness" in the right eye and his right eye is the only eye that needs a prescription.  In addition, he has submitted lay statements from a fellow service member attesting that the Veteran injured his right eye while playing racquetball; yet, he has submitted no medical records substantiating that he has an actual disability.
 
In addition, there is no evidence of record to suggest that the Veteran has a current right ankle condition.  Contrarily, at his February 2010 VA examination, an x-ray of the right ankle revealed no evidence of a fracture or other significant bone, joint or soft tissue abnormality.  The impression was a negative right ankle.

Unfortunately, at no time since the filing of these claims for residuals of a right eye injury or right ankle condition has there been confirmation the Veteran has any current disability owing these claimed disabilities, much less that they are the result of service.  Resultantly, granting his claims for residuals of a right eye injury and a right ankle condition is not warranted.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  Accordingly, his claims for residuals of a right eye injury and a right ankle condition must be denied.


ORDER

Entitlement to service connection for residuals of a right eye injury is denied.

Entitlement to service connection for a right ankle condition is denied.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims on appeal that have been certified for the Board's review at this time. Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran has not been provided a VA examination to address the severity of his service-connected sinusitis since February 2010, a period of over 5 years.  At his July 2015 hearing, the Veteran indicated that his condition has worsened.  Given such a lengthy passage of time and a suggestion that this disability has worsened, the Board believes another VA examination reassessing the severity of this service-connected disability is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Regarding the Veteran's claims for a right foot condition, a left foot condition, right Achilles tendon condition, patellofemoral pain syndrome, bilateral knees, the Veteran was provided a VA examination in February 2010.  The examiner diagnosed the Veteran with hallux valgus and degenerative joint disease of the right 1st metatarsophalangeal (MTP) both of the right and left feet.  In addition, she diagnosed the Veteran with patellofemoral pain syndrome of the right and left knees and right Achilles tendonitis.  Concerning the etiology of the right and left foot conditions, the examiner could not determine without resorting to mere speculation if they were related to the Veteran's service.  Further, she provided no opinions as to whether the other diagnosed conditions were related to the Veteran's active service.  

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, as mentioned VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation (or, here, something akin to this), is "based on sufficient facts or data." See Nieves-Rodriguez, 22 Vet. App. at 302.  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Resultantly, still further medical comment is needed regarding these disabilities.

Concerning the Veteran's claim for a low back condition, he states that he initially injured his back in 1986 during training, but did not seek medical attention at that time.  He just took Tylenol for the pain and endured it for the remaining weeks of training.  The Veteran reports that he re-injured himself when he was in a field training exercise and the folding chair he was attempting to sit in collapsed and he fell.  He sought medical attention and was given something for the pain.  Ever since then he has had low back spasms and numbness in the hips and legs.  

As support for his claim for a low back condition, he submitted an August 2008 lay statement from a fellow service member who witnessed the incident in which the Veteran injured himself after falling from the chair.  In addition, a September 2009 private opinion letter, Dr. O.N., the Veteran's treating physician, stated that he treated the Veteran in February 2009 for exacerbation of a lumbar strain and spasm. Since there is evidence that the Veteran has been diagnosed with a lumbar strain and spasm and an alleged in-service event, a VA medical opinion is necessary to determine if there is indeed a relationship between the Veteran's disability and service.

Further, he states that he dislocated his right small finger in 1987 while stationed in Berlin, Germany during a field training exercise.  The Veteran reports that he went to the troop medical center and the clinician at that time placed his finger in a splint to heal.  He was given Tylenol for the pain and returned to duty.  He later followed-up with medical care and had the splint removed.  The Veteran states that the finger healed but developed scar tissue and still appears to be crooked at the second joint.  He claims that his finger lacks flexibility and prevents him from making a normal fist. 

A review of the Veteran's STRs reflects that at his April 1990 separation examination, the clinician noted that the Veteran had "deformed 5th digit" bilaterally.  There, however, was no mention of any deformity to the Veteran's right finger at his April 1982 entrance examination.  Resultantly, before the Board makes a determination on this claim, medical comment is necessary to determine the nature and etiology of any right small finger condition.

Remand is required for issuance of a statement of the case (SOC) on the issues of entitlement to service connection for OSA, to include as secondary to service-connected sinusitis, status post broken nose, and entitlement to service connection for psychophysiologic insomnia.  A September 2013 rating decision denied the Veteran's claim for service connection for OSA.  In January 2014, the Veteran filed a notice of disagreement (NOD); however, no SOC has been issued addressing the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  In addition, a January 2015 rating decision denied service connection for psychophysiologic insomnia.  Similarly, the Veteran expressed disagreement with this decision in April 2015, but was provided no SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to the disabilities on appeal.  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records since September 2012 and associate these records with the claims file.

2. Upon receipt of all additional treatment records, schedule another VA compensation examination to reassess the severity of the Veteran's service-connected sinusitis.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected sinusitis.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. Upon receipt of all additional records, schedule the appropriate VA compensation examination for additional medical comment to assist in determining the nature and etiologies of the right foot condition, left foot condition, bilateral knee disorders (patellofemoral syndrome), low back condition and right small finger condition.  The claims file, including a complete copy of this remand and all pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) must be made available to and reviewed by the examiner.

The examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's right foot condition, left foot condition, bilateral left knee disorders, low back disorders and/or right small finger condition, if confirmed to exist, initially manifested during his military service from June 1982 to August 1992, including any relevant complaints or diagnoses in service. 

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must provide a comprehensive report of his/her findings, including complete rationales for all opinions expressed and conclusions reached, preferably citing the objective medical findings leading to the conclusions.

3. Please issue a SOC to the Veteran and his representative, addressing the issues of entitlement to service connection for OSA, to include as secondary to service-connected sinusitis, status post broken nose, and entitlement to service connection for psychophysiologic insomnia.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


